Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 7/12/22. Amended Claims 1, 3-7, 12, 21-30, 32-38, with Claims 12, 21-25, 32-38 withdrawn.   	Regarding the prior claim objections, these have been overcome by the amended claims and by examiner’s amendment (below).
Regarding the prior 112 rejections, these have been overcome by the claim amendments. 
Regarding the prior art rejections, these are overcome by the amendments to the claims.
Regarding the prior double patenting rejections, these have been overcome by the terminal disclaimer.

Terminal Disclaimer
The terminal disclaimer filed on 7/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent #10533304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with T. Patrick Johnson (#70043) on 8/9/2022.

The application has been amended as follows: 
In Claim 1, 
“a.” at line 3 has been replaced with --(a)--, 
“b.” at line 8 has been replaced with --(b)--, 
“c.” at line 10 has been replaced with --(c)--,
“d.” at line 12 has been replaced with --(d)--, and
“e.” at line 14 has been replaced with --(e)--.

In Claim 30,
 “a.” at line 3 has been replaced with --(a)--, 
“b.” at line 9 has been replaced with --(b)--, 
“c.” at line 11 has been replaced with --(c)--,
“d.” at line 13 has been replaced with --(d)--, and
“e.” at line 15 has been replaced with --(e)--.

Claims 12, 21-25, 32-38 have been cancelled.

The amendments to Claims 1 and 30 avoid issues with extra periods being present in the claims (MPEP 608.01(m)). As Claims 12, 21-25, 32-38 were previously withdrawn as directed to non-elected embodiments; with their cancellation the claims are in condition for allowance.

Allowable Subject Matter
Claims 1, 3-7, 26-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 12, 2022